On February 20,1998, the Defendant was sentenced to seven (7) years to the Department of Public Health and Human Services.
On November 5, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Lucas J. Foust. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence be dismissed, without prejudice, as this Division does not presently have jurisdiction in this matter.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeffrey H. Langton and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Lucas J. Foust for representing Mr. Sandy in this matter.